                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA                         Crim. No. 18-612 (KM)

       V.
                                                      MEMORANDUM & ORDER
 SHYHEIM TYSON




      On January 7, 2017, I sentenced the defendant, Shyheim Tyson, to 37
months’ imprisonment on firearms charges. At the time, two state charges were
pending, but sentence had not yet been imposed. Now before the Court is the
defendant’s letter application (DE 44) to amend the judgment to provide that
the federal sentence shall run concurrently with the subsequently-imposed
sentences on those state charges. The government has filed a letter response
(DE 45) opposing the application on jurisdictional grounds.
      A federal “court cannot modify a term of imprisonment after it has been
imposed without specific authorization.” McMillan v. United States, 257 P. App’x
477, 479 (3d Cir. 2007) (per curiam) (citation omitted); see also Dillion u. United
States, 560 U.S. 817, 819 (2010). I agree with the government that I now lack
jurisdiction to alter the judgment. (See DE 45 (citing 18 U.S.C.   § 3582; United
States v. Sharpe, 554 F. App3c 123 (3d Cir. 2014); United States   ii.   Mendez,
Crim. No. 13-235 WJM, 2018 WL 1919952 (D.N.J. April 24, 2018); United
States c.’. Thompson, Crim. No. 12-194, 2017 WL 4418457 (M.D. Pa. October 5,
2017)). I add that this is not a motion brought timely within 14 days under
Fed. I?. Crim. P. 35(a). Nor is it a motion to correct clerical error which may be
filed at any time under Fed. I?. Crim. P. 36; the written judgment accurately
reflects the sentence as it was imposed orally.
      At this point, the matter is in the hands of the Bureau of Prisons, which
will compute the running of the defendant’s sentence. Any objection to that
calculation should be pursued, at least initially, by exhausting all
administrative remedies before the BOP. See Mendez, supra (citing United
States v. Wilson, 503 U.S. 329, 334—35 (1992); Moscato u. Fed. Bureau of
Prisons, 98 F.3d 757, 760 (3d Cir. 1996)).
      IT IS THEREFORE this 21St day of February, 2019
      ORDERED that the defendant’s letter application (DE 44) to amend the
judgment is DENIED for lack of jurisdiction.




                                                  KEVIN MCNULTY
                                             United States District Judge
